Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a processor “structured to be operable to control operations of the electronic device”.  This claim language is indefinite because it fails to clearly limit the claimed processor.  The broadest reasonable interpretation (BRI) of a “processor” includes a general purpose processor, which typically requires programming that transforms the general purpose processor into a special purpose processor capable of fulfilling its distinct functions.  A processor “structured to be operable” fails to establish this.  From one perspective, it implies a potential function of the processor rather than an actual function (structured to be operable), indicating that the processor is merely potentially capable of achieving the function (e.g., a general purpose processor that is able to be programmed, but may not actually be programmed).  From another perspective, it implies a processor that is physically configured to achieve its function (structured to be operable), thereby indicating a special purpose processor 
	Claim 11 is rejected as indefinite for the following reasons:
Lines 4-5, “the memory device” lacks proper antecedent basis.  The claim has previously recited a first memory device, and later recites a second memory device.
Lines 6-7, “a second memory device to data” is unclear.  There appears to by a typographical error.
Lines 8-11, “the memory device” and “the memory” lack proper antecedent basis.  The claim has previously recited a first memory device and a second memory device.

Claim 12 recites “clock signals” in lines 4 and 6.  The claim fails to clearly identify whether the two instances of clock signals refer to the same signals.  The non-specificity of the claim language fails to preclude the possibility of multiple sets of clock signals that are adjusted based on detected link information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 8-10, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al., U.S. Patent Application Publication No. 2020/0064898.
	Regarding claim 1, Shen discloses a device [Fig. 5] comprising:
	a device interface [UIC layer 170; para. 0024: UIC layer 170, a.k.a. host access interface] to provide an interface to a host [host 110] and detect link information [Fig. 3: S130, collect interface-activity parameters] associated with a bandwidth provided by the device interface in communicating with the host [para. 0025: “…the interface-activity parameter may indicate … the current data transmission mode of the UIC layer 170...”; para. 0037: “The host 110 may issue a mode change command to the device 130 for configuring a data transmission mode between the device 130 and the host 110... Exemplary settings of the mode and gear registers for different data transmission modes are described in Table 4”; Tables 2-4 indicate that data transmission mode corresponds to varying bandwidths].
a processor coupled to the device interface to be in communication with the host [processing unit 134], and structured to be operable to control operations of the electronic device in response to a request received from the host through the device interface [para. 0022: host 100 commands to change various modes;  para. 0033: “…data access commands issued by the host 110 can be interleaved by the processing unit 134”]; and 
a clock generator [clock generator 136-1] coupled to provide the device interface and the processor with clock signals to be used to operate the device interface [clock generator 136-1 output to frequency divider 535 produces CLK2 for UIC layer 170] and the processor [clock generator 136-1 outputs CLK1 to processing unit 134], 
wherein the processor is configured to adjust frequencies of the clock signals based on the link information [Fig. 3: select one from predefined frequencies for each of processing unit and access interfaces according to the interface-activity parameter (S330), drive clock generators to output clock signals at the selected frequencies to the processing unit and access interfaces (S350)].
[pp. 3, Table 1; para. 0028: “The manufacturer of the device 130 may store the predefined frequencies of the three levels of the clock signals CLK1 and CLK2 in a nonvolatile memory (no shown in FIG. 1) before the device 130 is left from the factory, thereby enabling the processing unit 134 to accordingly perform operating-frequency adjustment.”].
Regarding claim 9, Shen teaches that the processor further includes a register, and the device interface stores the detected link information in the register [para. 0037: “The device 130 may be equipped with a register 137-1 for storing a data transmission mode between the device 130 and the host 110.”].
Regarding claim 10, Shen teaches that the processor adjusts the frequencies of the clock signals based on the link information and stores the adjusted frequencies of the clock signals in the register, and wherein the clock generator provides the device interface and the processor with the clock signals based on the frequencies of the clock signals stored in the register [register 138-1].
Regarding claims 12 and 19, Shen teaches the device of claims 1 and 8, and also the method executed by the claimed device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lee et al., U.S. Patent Application Publication No. 2010/0274953.
Regarding claim 11, Shen teaches 
a first memory device including one or more data storage components structured to store data [storage unit 150]; 
a memory interface to provide an interface between the memory device and the processor [flash access interface 139]; and 
a second memory device to [store] data for operating the electronic device [para. 0021, each sub-unit may constitute a “memory device”:  “The storage unit 150 may contain multiple storage sub-units and each storage sub-unit may use a respective access sub-interface to communicate with the processing unit 134.”],
wherein the clock generator further provides the memory interface with the clock signals [Fig. 5: CLK2], and 
wherein the processor further adjusts the clock signals of the memory interface based on the detected link information [Fig. 3].
Shen does not teach that the clock generator provides memory devices with the clock signals.
Lee teaches a clock generator that provides memory devices with clock signals, and that the clock signals are adjustable [para. 0095: “…the data transmission clock of a channel is provided to the channel by flash interface 240. That is, writing enable signal/WE or output enable signal/OE of memory devices that are connected to respective channels is generated according to a clock signal provided by flash interface 240. Accordingly, the frequency of a clock provided to flash interface 240 determines the access speed of the memory devices.”; para. 0096: “Accordingly, power consumption may be reduced by reducing the clock frequency.”].

Regarding claim 20, Shen and Lee disclose the device of claim 11, and also the method executed by the claimed device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatesan et al., U.S. Patent Application Publication No. 2019/0042507, discloses a system that determines a bit rate of a link during link training [para. 0048].
Lim et al., U.S. Patent Application Publication No. 2016/0154449, discloses a system that performs a DVFS operation based on determination of a workload being memory-bound or I/O bound [Fig. 5].
Wyatt et al., U.S. Paten Application Publication No. 2005/0091425, discloses a system that monitors a status of data transfer and adjust a storage system operation based on the status, including adjusting a clock frequency [Fig. 2; para. 0044].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov